Citation Nr: 0209333	
Decision Date: 08/07/02    Archive Date: 08/12/02	

DOCKET NO.  92-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for testicular cancer, 
claimed as due to exposure to herbicides or ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service and retired in December 1970.  This case is before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  In April 1999, the Board 
remanded this case so that the veteran could be afforded a 
Travel Board hearing, as per his request.  He subsequently 
indicated that he did not desire a hearing.  In October 1999, 
the Board remanded this issue to the RO for additional 
development.  In the October 1999 remand, the RO was also 
asked to issue a statement of the case (SOC) on the issue of 
entitlement to an increased rating for a left knee disorder.  
Such SOC was issued in November 1999.  The veteran did not 
submit a timely substantive appeal regarding this matter.  
Accordingly, this issue is not before the Board.  Th Board 
also noted that the veteran may be raising additional claims.  
These matters were referred to the RO for clarification and 
further necessary action.  

It is unclear what, if any, action the RO has taken to 
clarify the matter(s).  The RO should ask the veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then undertake appropriate action to 
adjudicate these claims, if any.  In the event, no other 
issue is before the Board at this time.  


FINDINGS OF FACT

1.  Testicular cancer was not manifested in service or in the 
veteran's first postservice year. 

2.  It is not shown that the veteran had any significant 
exposure to ionizing radiation in service. 

3. Testicular cancer is not shown to be related to any 
herbicide exposure in service.


CONCLUSION OF LAW

Service connection for testicular cancer, including as due to 
ionizing radiation or herbicide exposure, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
and 3.311 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records and associated service 
personnel records do not reflect that he had any significant 
exposure to ionizing radiation in service.  He was awarded a 
Vietnam Service Medal (He served in Thailand as an airfreight 
specialist and air transport supervisor).  

At the veteran's enlistment evaluation in December 1950, 
partial atrophy of the right testicle was noted.  In January 
1960, he complained of a dull-aching pain in both groins for 
the past month.  Physical examination at that time revealed a 
normal penis, scrotum, testicles and cords.  No specific 
treatment was indicated.  On retirement examination in 
October 1970, the veteran reported that, as an air transport 
technician, he handled radioactive substances in transport 
from Clark Air Force Base to Travis Air Force Base from 1968 
to 1970. 

From November to December 1973, the veteran was treated at a 
urology clinic at Letterman Army Medical Center, 
San Francisco, California.  It was noted that he had an 
enlarged right testicle since the age of 15, and that this 
had not changed in size until just recently when he was seen 
several months ago in the urology clinic.  In November 1973, 
a radical right orchiectomy with removal of the spermatic 
cord was performed.  Pathological studies revealed a seminoma 
of the right testicle with the proximal margin free of tumor.  
A radiation therapy consult was obtained and radiation 
therapy was begun, pending a negative metastatic workup.  The 
veteran tolerated the initial radiotherapy.  He was 
discharged in December 1973 on no medications.  The diagnoses 
were seminoma of the right testicle and infertility.  

At a hearing before a hearing officer at the RO in June 1992, 
the veteran contended that the surgical removal of his right 
testicle was the result of Agent Orange exposure and also 
possibly radiation.  He indicated that he would submit 
documents supporting this claim.  He indicated that he had 
only very limited temporary duty in Vietnam, in approximately 
1969.  

At a hearing before a hearing officer at the RO in August 
1996, the veteran stated that in 1965 he took a course in 
handling hazardous materials  He indicated that he handled 
radioactive materials from 1965 to 1970.  

In October 1999, the Board remanded this case to the RO for 
additional development.  In an undated letter to the veteran, 
the RO asked the veteran to provide additional details 
regarding his alleged exposure to radiation.  In his response 
in April 2000, he indicated that the source of his radiation 
exposure was in the handling of hazardous materials from 1965 
to 1970.  No specific information regarding the type of 
materials he handled was provided.  He stated that he had no 
exposure to radiation or carcinogens in his other employment.  

In April 2000, the RO contacted the Air Force Medical 
Operations Agency and attempted to confirm the veteran's 
participation in a radiation-risk activity.  A followup 
letter to the Air Force was sent by the RO in November 2000.  
In a June 2000 statement, the Department of the Air Force 
indicated that they had queried the United States Air Force 
Master Radiation Exposure Registry for the veteran and 
researched all other information available to them for 
records of occupational radiation exposure monitoring.  They 
found no external or internal exposure data in the registry 
regarding the veteran.  The report stated, in pertinent part:  

Your letter stated that [the veteran] 
handled radioactive material.  
Unfortunately, we do not know what 
radioactive material this was.  As a 
comparison we do have information on 
workers that handled nuclear weapons.  
The ionizing radiation emitted from the 
nuclear weapons is due to radioactive 
components.  Radiating exposures from 
these weapons are dependent on the 
duration of exposure, distance between 
the individual and the warhead section of 
the weapons, shielding between the 
individual and weapons components, and 
the specific weapons type.  Limited 
historical radiation monitoring data for 
personnel who performed assembly and 
maintenance has demonstrated that 
exposures were generally less than 
100 mrem per year.  Federal law allowed 
radiation workers to receive radiation 
exposures up to 5,000 mrem per year.  For 
reference, the average US citizen 
receives about 300 mrem per year from 
natural background sources.  

The veteran's statements following this report have been 
submitted to the RO and the Board.  They indicate his belief 
that the VA has somehow violated his constitutional 
protections.  

In July 2001, the RO contacted the United States Air Force 
and noted that while a member of the Air Force the veteran 
was at Travis Air Force Base, California, from March 1965 to 
November 1968.  It was once again asked that the Air Force 
confirm the veteran's participation in radiation-risk 
activities.  In an August 2001 response, the RO provided the 
veteran with a copy of its June 2000 determination.  No 
additional information was provided.  

II.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
They also include an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  [The Board notes that Dyment v. 
Principi, No. 00-7075 at 7 Fed. Cir. (April 24, 2002) and 
Bernklau v. Principi, No. 00-7122 at 7 Fed. Cir. (May 20, 
2002) have recently held that the "duty to assist" 
provisions of Section 3(a) of the VCAA do not have 
retroactive effect.  Nevertheless, the Board remains bound by 
VAOPGCPREC 11-2000, which held that they do.]  The claim has 
been considered on the merits.  The RO has undertaken 
extensive efforts to confirm the veteran's exposure to 
radioactive materials.  The supplemental statement of the 
case issued in August 2001 specifically noted the VCAA.  The 
Board finds that, in light of the extensive efforts already 
made, further attempts at development are not justified.  

III.  Analysis

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
such disability was incurred in the active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(b).  To establish service connection, there 
must be: (1) A medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

For a veteran who was exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such service may be established in one 
of three different ways.  First, there are 16 types of cancer 
that are presumptively service connected.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(b).  The veteran's testicular 
cancer is not listed within § 3.309.  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" that will 
be service connected provided that certain conditions 
specified in that regulation is met.  Cancer is listed within 
this section.  The third basis for a determination of service 
connection is a finding of direct service connection by 
establishing a showing that the disease was incurred in or 
aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

First of all, testicular cancer was not manifested in service 
or in the first postservice year.  Consequently, direct 
service connection for such disability (i.e., on the basis 
that it was first manifested in service) or service 
connection on a presumptive basis under 38 U.S.C.A. § 1112 is 
not warranted.  

Regarding the veteran's theory that his testicular cancer 
resulted from exposure to ionizing radiation in service, on 
several occasions the RO attempted, without success, to 
confirm his allegations of exposure to radiation in service.  
The veteran's allegations regarding exposure to radioactive 
materials are extremely unclear.  He has not indicated what 
materials he believes he helped transport or in what way he 
was exposed to radioactive materials, and he has not provided 
any details which would form a meaningful basis to obtain 
additional information regarding this matter.  The Department 
of the Air Force found no evidence that the veteran was 
exposed to radiation in service.  

As noted in the Air Force's June 2000 report, personnel who 
performed assembly and maintenance of nuclear weapons were 
generally exposed to less than 100 mrem per year.  It was 
stated that the average United States citizen receives 
approximately 300 mrem per year from natural background 
sources.  The veteran has alleged he was involved in the 
transporting of radioactive materials, which may have 
involved as much, but most likely less exposure than those 
involved in assembly and maintenance of nuclear weapons.  If, 
hypothetically, such a minimal exposure level occurred, it 
would not provide a meaningful basis to return the case to 
the RO for a medical opinion.  The Board finds that in light 
of the June 2000 report of the United States Air Force and 
the medical evidence of record, the preponderance of the 
evidence is against this claim.  Evidence of a problem prior 
to service and the 1973 medical record, indicating only a 
problem occurring at age 15 (prior to service) and in 1973 
(some three years after service) supports this finding.

The veteran alternatively contends that his testicular cancer 
resulted from exposure to Agent Orange.  See 38 U.S.C.A. 
§ 1116.  If a veteran was exposed to a herbicide agent during 
active military, naval or air service, a series of diseases 
shall be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, providing for the rebuttable 
presumption of 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e) lists the disabilities for which service 
connection may be granted on a presumptive basis.  Testicular 
cancer is not among those disabilities.  

In light of Combee, the Board has not only considered whether 
the veteran has a disability listed in 38 C.F.R. § 3.309(e), 
but has also considered if his current disability is the 
result of active service under 38 U.S.C.A. §§ 1110, 1112, 
1131 and 38 C.F.R. § 3.303(d).  The fact that the veteran 
does not meet the requirements of 38 C.F.R. § 3.309(e) does 
not preclude him from establishing service connection with 
proof of direct causation.  However, the Board finds no basis 
for awarding service connection for testicular cancer based 
on direct causation.  There is no competent (medical) 
evidence supporting the veteran's theory that his right 
testicle seminoma in 1973 resulted from exposure to herbicide 
agents.  With regard to the veteran's own contention that his 
testicular cancer is a result of either his active service, 
or exposure to radiation or herbicide agents, the U.S. Court 
of Appeals for Veterans Claims (Court) has made clear that a 
layperson is not competent to provide evidence in matters 
requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The veteran is a layperson, 
and lacks the medical expertise for his opinion in this 
matter to be competent medical evidence.  The preponderance 
of the evidence is against this claim.  
ORDER

Service connection for testicular cancer, including as due to 
exposure to herbicides or ionizing radiation, is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

